Citation Nr: 0834724	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1969 until 
March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia. 


FINDING OF FACT

The veteran's hearing loss is manifested by Level I hearing 
acuity in each ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter regarding these notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2004.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2008 letter did provide information 
regarding the consideration of symptoms, impact on employment 
and daily life, and the use of specific test measurements in 
some instances.  Additionally, the January 2005 Statement of 
the Case provided information on relevant diagnostic codes, 
and included information of the use of audiometric testing 
and the calculations used to determine the level of a 
veteran's hearing loss.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, including his August 2008 hearing testimony, and 
correspondence.  Specifically, in his August 2008 hearing 
testimony he reported that he was working, but that he had 
trouble hearing people while working.  He also reported 
difficulty hearing, while working in a kitchen environment, 
as indicated in an August 2007 VA audiology consult.  The 
veteran also indicated that his hearing had gotten worse 
since his March 2005 audio examination.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
provided multiple VA examinations, including in March 2005 
and February 2008.  He submitted private treatment records 
and statements.  Additionally, a hearing was provided in 
August 2008, providing him with an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

The veteran's representative, during his August 2008 hearing, 
requested a new VA examination.  This request appears to be 
based on the veteran's claim that his hearing had worsened 
since his March 2005 examination.  However, the veteran did 
not indicate that his hearing loss had worsened since his 
recent February 2008 VA examination.  Additionally, VA is 
only required to provide a medical examination if, after 
taking into account all of the information and medical or lay 
evidence, the evidence is insufficient for a decision to be 
made on a claim.  38 U.S.C.A. § 5103(d)(2).  There is no duty 
on the part of VA to provide a medical examination, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence to support his claim.  The veteran has 
repeatedly been invited to submit substantiating evidence 
suggestive of a higher rating evaluation.  The veteran has 
not done so, and no other supportive evidence has otherwise 
been obtained.  Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, has no competent evidence to 
suggest that another VA examination is necessary to make a 
decision on this claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim
 
The veteran essentially contends that his hearing loss is 
more severe than indicated by a noncompensable rating, as 
indicated in his March 2005 VA Form 9.  He also reported in 
his hearing testimony that he has difficulty working due to 
his difficulty hearing people.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables deliniated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 
4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).   

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R.  §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).   

The veteran underwent a VA examination in March 2004 to 
assess the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
35
60
75
51.25
LEFT
35
35
55
80
51.25

The average pure tone threshold for the right ear was 51.25, 
with speech discrimination of 100 percent.  The left ear had 
an average pure tone threshold of 51.25, with speech 
discrimination of 92 percent.  The Board observes that the 
examination report apparently miscalculated the left ear 
average pure tone threshold as 38.75.  However, under 
mechanical application of the applicable rating tables, this 
miscalculation is of no consequence and the veteran is not 
prejudiced thereby.   Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level I hearing for each ear.  
After plotting the hearing loss findings on Table VII, the 
veteran is found to warrant a noncompensable rating 
evaluation. 

The veteran underwent a VA examination in March 2005 to 
assess the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
35
65
75
51
LEFT
30
30
55
75
48

The average pure tone threshold for the right ear was 51, 
with speech discrimination of 96 percent.  The left ear had 
an average pure tone threshold of 48, with speech 
discrimination of 96 percent.  Under 38 C.F.R. § 4.85, using 
Table VI, these findings correspond to Level I hearing for 
each ear. After plotting the hearing loss findings on Table 
VII, the veteran is found to warrant a noncompensable rating 
evaluation. 

A March 2005 private medical record, from K.R.F., AuD., 
reported reviewing the veteran's March 2004 VA examination.  
The examiner noted that the veteran had bilateral hearing 
loss, which was quite severe in the high-frequency area.  It 
was also noted that in quiet listening conditions the 
veteran's word discrimination ability tested well.  The 
examiner further clarified that that type of hearing loss 
would score poorly on tests designed to measure hearing 
ability in less than ideal listening situations.  The 
examiner also stated that the veteran would have much 
difficulty ascertaining distinct speech sounds and following 
specific conversation with the presence of background noise, 
and other non-ideal settings.  

An August 2007 VA audiological hearing aid consultation 
record does not provide the pure tone threshold information 
necessary to be of assistance to the Board in rating the 
veteran's hearing impairment within the requirements of 
38 C.F.R. § 4.85.

The veteran underwent another VA examination in February 2008 
to assess the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
30
60
75
47.5
LEFT
30
35
45
75
46.25

The average pure tone threshold for the right ear was 47.5, 
with speech discrimination of 96 percent.  The left ear had 
an average pure tone thresholds of 46.25, with speech 
discrimination of 96 percent.  These findings correspond to 
Level I hearing for each ear, under 38 C.F.R. § 4.85, Table 
VI.  The corresponding findings on Table VII indicate a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more.  

Although the March 2005 private medical record indicated that 
the format of the VA examination did not adequately describe 
the degree of the veteran's hearing loss, the Court of 
Appeals for Veterans Claims recently held that VA's policy of 
conducting all audiometry testing of hearing loss claimants 
in a sound-controlled room is valid.  The Court found that 
there was no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results.  Moreover, there was no evidence of the existence of 
any alternative testing method available.  It was also found 
that an audiologist must provide a description of the 
functional effects caused by the hearing loss disability.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The audiologist who conducted the March 2005 VA audio 
examination also elicited from the veteran that he had 
difficulty hearing and understanding, but that the disability 
did not result in any time lost from work.  This was 
sufficient to comply with the applicable VA policies. See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   (VA 
audiologist's indication in report that veteran's hearing 
loss affected his ability to sleep was sufficient to comply 
with requirements of VA's own internal guidance documents 
that VA audiologists describe the effects of a hearing 
disability on occupational functioning and daily activities).  
The VA examinations provided thus can adequately be used to 
determine the extent of the veteran's bilateral hearing loss 
for rating purposes.

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's hearing loss.  
Treatment has been very limited and the veteran is not shown 
to have been hospitalized due to his hearing loss.  
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the assignment of 
a compensable evaluation for the veteran's hearing loss is 
denied.  


ORDER

Entitlement to a compensable evaluation for hearing loss is 
denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


